DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application. Claim 3 has been cancelled. Claims 1, 11, and 16 have been amended herein. The rejection of the pending claims is hereby made final.



Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2010/0153279) in view of Marueli et al (US 2017/0169622)


Regarding claim 1, the prior art discloses a method comprising: receiving, by a processing device of a transportation server from an administrative computing device, one or more transportation parameters associated with a user type; receiving, by the processing device from a client computing device associated with a user associated with the user type, a transportation request for a transportation vehicle (see at least paragraph [0010] to Zahn “global transportation and vetting technology provided herein is a computer program product. The computer program product is tangibly embodied in an information carrier. The computer program product includes instructions operable to cause a data processing apparatus to receive one or more ride requests and generate the transportation schedule based on the one or more ride requests, wherein for each passenger associated with each of the one or more ride requests”); comparing, by the processing device, the transportation request (see at least paragraph [0014] to Zahn “The transportation provider can be a public transportation system, a commercial transportation system, or a ride share transportation system. The transportation schedule can be confirmed with each passenger associated with the one or more ride requests, and the transportation schedule can be confirmed with the transportation service provider for the transportation schedule. A best fitting bid can be automatically calculated for a transportation service provider from the one or more transportation service providers based on one or more bidding criteria. The bidding criteria can be one or more of price, rating, location, destination, type of transportation, and availability”). 
The applied prior art reference Zahn does not appear to explicitly disclose prohibiting, by the processing device, communication of the transportation request of the user associated with the user type to one or more vehicle computing devices responsive to the transportation request not satisfying the one or more transportation parameters  associated with the user type of the user associated with the user type to the one or more transportation parameters  associated with the user type.  However, Marueli et al discloses a system and method for navigating driver to passenger for ride authorized by another user of transportation service, wherein when a transportation request is received from a user, an indication is provided that authorization is required before the request may be fulfilled, and wherein when said request is not authorized or denied by the authorizing party, the request is not transmitted to a driver and instead a rejection message is sent to the requesting passenger (see at least paragraphs [0080-0082] to Marueli et al).  The examiner submits that the modification of the system and method as taught by Zahn to include wherein transportation requests are only routed based on authorization based on an authorizing party other than the passenger, wherein requests are not transmitted when authorization for a ride is not given by the authorizing party, would have been obvious to try given the state of the art at the time of filing, in order to a user’s ride to be authorized and paid for by another party or entity, which would enable a company to more accurately monitor and control an employee’s transit expenses, because the adoption of rideshare authorization from a party other than the  passenger was well known and understood within the art at the time of filing (as evidenced by at least paragraph [0037] to Marueli et al).  The examiner therefore submits that the combination would have been obvious to try.
Regarding claim 2, the prior art discloses the method of claim 1 further comprising: allowing, by the processing device, the communication of the transportation request to the one or more vehicle computing devices responsive to the transportation request satisfying the one or more transportation parameters (see at least paragraph [0010] to Zahn “global transportation and vetting technology provided herein is a computer program product. The computer program product is tangibly embodied in an information carrier. The computer program product includes instructions operable to cause a data processing apparatus to receive one or more ride requests and generate the transportation schedule based on the one or more ride requests, wherein for each passenger associated with each of the one or more ride requests”). Regarding claim 4, the prior art discloses the method of claim 1, wherein the prohibiting of the communication of the transportation request comprises disabling a graphical user interface (GUI) element displayed via the client computing device, wherein the GUI element is for the communication of the transportation request to the one or more vehicle computing devices (see at least paragraph [0073] to Zahn “In some embodiments, trip detail can be recorded for public transport. For example, per trip the system can assign a transaction code.”). Regarding claim 5, the prior art discloses the method of claim 1, wherein the prohibiting of the communication of the transportation request comprises intercepting the transportation request sent by the client computing device (see at least paragraph [0010] to Zahn “global transportation and vetting technology provided herein is a computer program product. The computer program product is tangibly embodied in an information carrier. The computer program product includes instructions operable to cause a data processing apparatus to receive one or more ride requests and generate the transportation schedule based on the one or more ride requests, wherein for each passenger associated with each of the one or more ride requests”). Regarding claim 6, the prior art discloses the method of claim 1, wherein the prohibiting of the communication of the transportation request comprises transmitting a notification to the client (see at least paragraph [0009] “determines that the emissions have not been offset, a travel-expense-application rejection notification indicating that an application for an adjustment of the travel expenses applied by the member is rejected to the first information processing terminal”). Regarding claim 7, the prior art discloses the method of claim 1 further comprising causing the client computing device to display an order screen via a graphical user interface (GUI), wherein the receiving of the transportation request comprises receiving a transportation order entered via the order screen, wherein the transportation order is pre-filled with a location of the client computing device (see at least paragraph [0084] to Zahn “Ride requesters (passengers) define a lead time with their ride request (e.g. 2 hours before a requested ride) at which an unfulfilled request can be processed by RRFO. RRFO can establish parties of passengers to be serviced by third parties (with pickup time, pickup location, drop-off location). RRFO can handle communication with all parties involved (riders and 3rd parties). RRFO may transfer the transportation schedule to 3rd parties that accepted the request (with pickup time, pickup location, number of passengers, drop-off location”). 
Regarding claim 8, the prior art discloses the method of claim 1, wherein the one or more transportation parameters comprise a travel expense limit for the user type, wherein the transportation request is associated with a travel expense (see at least paragraph [0046] to Zahn “In some embodiments, a passenger's account can be checked for a maximum payment amount to prevent any defaults once the trip is completed”).Regarding claim 9, the prior art discloses the method of claim 1, wherein the one or more transportation parameters comprise one or more allowed transportation types for the user type, (see at least paragraph [0082] “The route search condition includes at least a point of departure and a destination, and may include a condition relating to date, time, display sequence (in the order of necessary time, fares, number of transfers, CO.sub.2 emissions or the like), walking speed (standard, slow, or quick), and a route to be used (an airplane, a bullet train, a limited express train, a route bus, or other paid routes)”) . Regarding claim 10, the prior art discloses the method of claim 1, wherein the one or more transportation parameters comprise a travel duration limit for the user type, wherein the transportation request is associated with a travel duration (see at least paragraph [0100] “calculating travel expenses based on the travel distance at the time of traveling by using the extracted transportation facility”). Claims 11-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687